DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on February 4, 2021 is acknowledged.  It is noted that an election of species was not submitted, but since such seemed more tied to the method claims than the article claims, it is assumed that since applicant canceled the method claims, that they felt the requirement of election of species was moot.  Since no actual article claims exist that contain subject matter to any of the species, the examiner will hold this requirement as being withdrawn at the moment, should applicant enter claim language into the claims directed to any of the species, then the examiner will at that time request an election of species, or if only one species is claimed then such will be considered elected by original presentation.  The examiner will conduct the rejection based upon the elected invention, only as set forth below, and since all claims remaining are drawn to the elected invention there are no claims that stand withdrawn at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-16, and 28 to 29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kamiyama (5698056).  The reference to Kamiyama discloses the recited duct liner (col 1, lines 6-9)  for a curvilinear duct (col 1, lines 11-19 discuss pipe systems to be lined which are provided with curves therefor such are considered curvilinear ducts), the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-3, 5-16, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Toas (7220470).  The reference to Kamiyama discloses the recited structure above with the exception of specifically calling the fiberglass layers insulation layers, even when provided with plastic embedded materials.  The reference to Toas discloses that it is old and well known in the art to form an insulation layer for use with a duct of a layer 12 formed of glass fibers which are organic or inorganic and non-woven, including having material adhered to them are known to have insulation properties or are known as insulation materials (col 3, lines 23-52).  It would have been obvious to one skilled in the art to modify the use of the materials of the liner in Kamiyama to be insulation materials as such are known uses for the glass fibers of the layers in Kamiyama as suggested by Toas even if such is provided with some sort of adhesive material adhered to the fibers, where such teaches another possible use for the liner of Kamiyama such as providing insulation properties to a pipe to retain temperature as such would increase its usefulness. 

Claims 4 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Toas as applied to claims 1-3, 5-16, and 28-29 above, and further in view of Matthews (5953818).  The reference to Kamiyama as modified discloses all of the recited structure with the exception of forming the duct with a flat oval cross sectional configuration.  The reference to Matthews discloses that it is old and well known in the art to form ducts of various cross sectional configurations including round (fig 2) and a flat oval (fig 5) where such can be provide with insulation liners which can have round or flat oval shapes (col 6, lines 5-14 for flat oval; col 5, lines 33-50 describe insulation used as liners).  It would have been obvious to one skilled in the art to modify the duct of Kamiyama as modified .

Claims 4 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Matthews (5953818).  The reference to Kamiyama discloses all of the recited structure with the exception of forming the duct with a flat oval cross sectional configuration.  The reference to Matthews discloses that it is old and well known in the art to form ducts of various cross sectional configurations including round (fig 2) and a flat oval (fig 5) where such can be provide with insulation liners which can have round or flat oval shapes (col 6, lines 5-14 for flat oval; col 5, lines 33-50 describe insulation used as liners).  It would have been obvious to one skilled in the art to modify the duct of Kamiyama to be of any known shape such as flat oval as suggested by Matthews where such teaches that flat ovals are equivalent to round shaped ducts, and by being able to utilize a liner in an flat oval would increase the usefulness of the liner in Kamiyama by providing other ducts to be lined when desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Mercier, Pleydon, Potter, De Feo, Rodriguez, Attra, and Ernest disclosing state of the art liners and liner systems as well as insulation type liners.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH